Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/27/21 has been entered.
 Claims 1-8, 10, 11, 13-43, and 44 are cancelled.  Claim 45 is new.  Claims 9, 12, 43, and 45 are pending.  Claims 9, 12, 43, and 45 are examined herein.
Applicant's amendments to the claims have rendered the 102 rejection of the last Office action moot, therefore hereby withdrawn.
Applicant's amendments to the claims have rendered the double patenting rejections of the last Office action moot, therefore hereby withdrawn.
Updated search and consideration have been performed, the following rejections will now apply.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 9, 12, 43, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al. (US 7,705,054 B1; of record)
The instant claims are generally drawn to a method for slowing the progression of cell death in a subject diagnosed with age-related oxidant injury, comprising: identifying a subject with age-related oxidant injury in need of sirtuin modulation by isoprostane measurement, and administering to said subject an effective sirtuin potentiating amount of 2-hydroxybenzylamine (i.e. salicylamine; shown below; related to claims 12, 43, and 45).
Roberts et al. discloses the treatment and prevention of age-related oxidative damage (see, for example, the abstract and the whole document) including the treatment of Alzheimer’s disease (see, for example, claim 1 and throughout) comprising administering salicylamine (see, for example, claim 2).
Roberts et al. teaches that the levels of F2-IsoPs (i.e. isoprostanes) were measured and it was found that the mean increase in plasma concentrations of F2-IsoPs in aged animals compared to young animals was 20.3-fold (see, for example, column 14 line 58 to column 15 line 4, column 21 lines 57-66, and Figure 31), and that it can be used as a predictive assay for oxidative damage and/or Alzheimer’s disease.


It would have been obvious to one of ordinary skill in the art to identify a subject with age-related oxidant injury, such as Alzheimer’s disease, by isoprostane measurement, followed by treatment with salicylamine because the prior art discloses all the claimed elements.
One of ordinary skill would have been motivated to identify a subject with age-related oxidant injury, such as Alzheimer’s disease, by isoprostane measurement and treat with salicylamine because the prior art discloses that measuring levels of isoprostanes had a strong correlative relationship for oxidative damage and/or Alzheimer’s disease, and the prior art also teaches that Alzheimer’s disease can be treated via the administration of salicylamine.  One of ordinary skill would have combined the teachings of the prior art and would have assayed for isoprostane and then treated with salicylamine, as taught, and would have done so with a reasonable expectation of success.
With respect to the instant limitation drawn to the treatment “slowing the progression of cell death in a subject”, the instant specification clarifies that the treatment of Alzheimer’s disease falls into this category.
With respect to the limitation drawn to identifying a subject in need of sirtuin modulation, the prior art clearly recites that the patient has Alzheimer’s disease, i.e. the subject has been identified, and, as stated above, the instant specification clarifies that Alzheimer’s disease falls into the category of a population in need of sirtuin modulation.  
Additionally, “Products of identical chemical composition can not have mutual exclusive properties.”  Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product.  In the instant case the prior art discloses the administration of the claimed composition to the claimed patient population, therefore the claims are anticipated.
Further, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 9, 12, 43, and 45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 7,705,054 in view of Roberts et al. (US 8,822,542 B2; of record; hereinafter Roberts ‘542)
Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are generally drawn to a method for slowing the progression of cell death in a subject diagnosed with age-related oxidant injury, comprising: identifying a subject with age-related oxidant injury in need of sirtuin modulation by isoprostane measurement, and administering to said subject an effective sirtuin potentiating amount of 2-hydroxybenzylamine (i.e. salicylamine; shown below; related to claims 12, 43, and 45).
The patent discloses the administration of salicylamine to patients with, for example, Alzheimer’s disease (see, for example, claims 1 and 4).
With respect to the instant limitation drawn to the treatment of “slowing the progression of cell death in a subject”, the instant specification clarifies that Alzheimer’s 
The patent does not specifically disclose the isoprostane measurement or the sirtuins.
Roberts ‘542 discloses the treatment of oxidative damage via the administration of salicylamine (see, for example, the title, abstract, claims 1 and 4, and the whole document) and the measurement of isoprostanes as a proxy for oxidative damage and or Alzheimer’s disease.  For example, Roberts ‘542 discloses that “measured levels of F2-IsoPs in plasma of aged rats (22-24 mo) and young animals (3-4 mo) and found that the mean increase in plasma concentrations of F 2-IsoPs … was 20.3-fold” and “Measurement of products of the IsoP and NeuroP pathways allows a determination of the ability of the different antioxidants to suppress oxidative injury in these animals” (see, for example, column 22 lines 4-14 and column 28 lines 39-51).
The instant claims would have been obvious in light of the patent and Roberts ‘542 because all of the limitations are disclosed.
One of ordinary skill would have been motivated to identify a subject with age-related oxidant injury, such as Alzheimer’s disease, by isoprostane measurement and treat with salicylamine because the patent and the prior art disclose that measuring levels of isoprostanes had a strong correlative relationship for oxidative damage and/or Alzheimer’s disease, and the prior art also teaches that Alzheimer’s disease can be treated via the administration of salicylamine.  One of ordinary skill would have combined the teachings of the prior art and would have assayed for isoprostane and then treated with salicylamine, as taught, and would have done so with a reasonable expectation of success.

With respect to the limitation drawn to identifying a subject in need of sirtuin modulation, the patent and the prior art clearly recite that the patient has Alzheimer’s disease, i.e. the subject has been identified, and, as stated above, the instant specification clarifies that Alzheimer’s disease falls into the category of a population in need of sirtuin modulation.  The instant claims do not have, for example, assays for the sirtuin or some other direct measuring method, so the identification of a subject in need of sirtuin modulation necessarily encompasses identifying the patient absent of actual sirtuin-measurement data, and thus the cited prior art meets the instant limitation.
Additionally, “Products of identical chemical composition can not have mutual exclusive properties.”  Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product.  In the instant case the prior art discloses the administration of the claimed composition to the claimed patient population, therefore the claims are anticipated.
Further, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).

Claims 9, 12, 43, and 45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 8,822,542 B2 in view of Roberts et al. (US 7,705,054 B2; of record; hereinafter Roberts ‘054)
Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are generally drawn to a method for slowing the progression of cell death in a subject diagnosed with age-related oxidant injury, comprising: identifying a subject with age-related oxidant injury in need of sirtuin modulation by isoprostane measurement, and administering to said subject an effective sirtuin potentiating amount of 2-hydroxybenzylamine (i.e. salicylamine; shown below; related to claims 12, 43, and 45).
The patent discloses the treatment of oxidative damage via the administration of salicylamine (see, for example, claims 1 and 4).
With respect to the instant limitation drawn to the treatment of “slowing the progression of cell death in a subject”, the patent evidences and defines that the treatment therein protects from cell death (see, for example, column 2 lines 32-41)
The patent does not specifically disclose the isoprostane measurement or the sirtuins.

The instant claims would have been obvious in light of the patent and Roberts ‘054 because all of the limitations are disclosed.
One of ordinary skill would have been motivated to identify a subject with age-related oxidant injury, such as Alzheimer’s disease, by isoprostane measurement and treat with salicylamine because the patent and the prior art disclose that measuring levels of isoprostanes had a strong correlative relationship for oxidative damage and/or Alzheimer’s disease, and the prior art also teaches that oxidative cell damage and Alzheimer’s disease can be treated via the administration of salicylamine.  One of ordinary skill would have combined the teachings of the prior art and would have assayed for isoprostane and then treated with salicylamine, as taught, and would have done so with a reasonable expectation of success.
With respect to the instant limitation drawn to the treatment of “slowing the progression of cell death in a subject”, the instant specification clarifies that Alzheimer’s disease falls into this category.
With respect to the limitation drawn to identifying a subject in need of sirtuin 
Additionally, “Products of identical chemical composition can not have mutual exclusive properties.”  Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product.  In the instant case the prior art discloses the administration of the claimed composition to the claimed patient population, therefore the claims are anticipated.
Further, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).

Conclusion
 Claims 1-8, 10, 11, 13-43, and 44 are cancelled.  Claims 9, 12, 43, and 45 are rejected.  No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jason Deck/Examiner, Art Unit 1627